DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted February 19, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5, line 2 recites “the rotor part” which lacks proper antecedent basis. Claim 5 indirectly depends from claim 1 which introduced “a rotor” but none of claims 1, 3, or 5 
	Claims 6-8 depend from claim 5 and contain its limitations and therefore are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,823,177 to Sheth in view of US 4,865,529 to Sutton.
Examiner’s comment: claim 1, lines 1-2 refer to the oil field pump as being “installed within a pipe that connects to an oil field” which is considered an intended use for the oil field pump. From the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” (see MPEP §2111.02 II for further clarification). Since the claimed invention is a pump and the body of the claim sets forth the limitations of the invention, the use of the pump within a pipe and connecting to an oil field is not considered to define the pump itself. 
In Reference to Claim 1
Sheth teaches:
	An oil field pump (122) installed within a pipe (130) that connects to an oil field (not numbered, see Figure 1 and column 4, lines 7-10), the oil field pump being configured to feed accumulated extraction oil (working fluid, petroleum) in a predetermined direction, the oil field pump comprising:
	a rotor (430) installed with an impeller (410);
	a stator (420, 422) installed on an outer circumference of the rotor and that forms a flow path (421 and path through diffusers 420) for passing the extraction oil between 
a bearing (423) installed between the rotor and the stator and that supports the load in a radial direction (see column 6, lines 36-51, and Figure 4).

    PNG
    media_image1.png
    652
    614
    media_image1.png
    Greyscale

Sheth fails to teach:
	The bearing is a static pressure bearing device, and a supply flow path that supplies, to the static pressure bearing device, a portion of the extraction oil flowing along an inner side in the radial direction of the flow path. 
Sutton teaches:
	A pump (10) comprising a rotor (22) and a stator (24), and a static pressure bearing device (not numbered, see annotated portion of the Figure below) installed 

    PNG
    media_image2.png
    507
    695
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oil field pump of Sheth by replacing the plain bearing with a static pressure bearing device with a supply flow path as taught by Sutton as both references are directed to pumps having rotors and stators, and which is a simple substitution which would yield predictable results. In this case, the predictable result would be a fluid bearing which supports the radial loads between the rotor and stator. The working fluid would pass through the supply flow path and pressurize the cavity between the rotor and stator. 
In Reference to Claim 2#
Sheth as modified by Sutton teaches:
	The oil field pump of claim 1, wherein the static pressure bearing device is installed between the diffuser and rotor. The bearing (423) of Sheth is located between the diffuser and rotor (see Figure 4), and is the bearing which is replaced by the static pressure bearing device of Sutton. 
In Reference to Claim 3#
Sheth as modified by Sutton teaches:
	The oil field pump of claim 1, wherein the static pressure bearing device is fixed to the stator and includes a pipe part (not numbered, see annotated portion of the Figure of Sutton below) extending in an axial direction (up and down in Figure 4 of Sheth) of the rotor and a flange part (not numbered, see annotated portion of the Figure of Sutton below) installed on ends in a perpendicular direction of the pipe part and that protrudes to the rotor side, and
	a hole (not shown, would connect the supply flow path with the pipe part) that connects to the supply flow path is formed on the pipe part (see annotated portion Figure of Sutton below). 

    PNG
    media_image3.png
    678
    857
    media_image3.png
    Greyscale


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,823,177 to Sheth as modified by US 4,865,529 to Sutton as applied to claim 3 above, and further in view of case law.
In Reference to Claim 4
Sheth as modified by Sutton teaches:
	The oil field pump of claim 3, wherein the supply flow path connects the hole to a path (76 of Sutton, see column 2, lines 55-58 of Sutton).
Sheth as modified by Sutton fails to teach:
	The supply flow path is further downstream than the diffuser.
	The Court has held that the rearrangement of parts is not patentable when the operation of the prior art device would not be modified (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), MPEP §2144.04 VI C. Rearrangement of Parts). In In re Japikse, the claimed invention was a hydraulic power press which comprised a starting switch. The prior art, Cannon, taught the hydraulic power press with a starting switch, however the switch was at a different location. The Court held that “there would be no invention in shifting the starting switch disclosed by Cannon to a different position since the operation of the device would not thereby be modified.” 
In the instant application, Sutton teaches the supply flow path connects the path to the hole in the middle of the diffuser (see the annotated portion of the Figure of Sutton with the rejection of claim 3). 
	The location of the supply flow path relative to the diffuser affects the pressure of the fluid entering the supply flow path. The diffuser reduces the velocity of the working fluid to increase the pressure. If the supply flow path is further downstream, then the pressure would be increased. 
	The examiner notes the applicant has not shown any criticality for the location of the supply flow path relative to the diffuser. Paragraph 31, lines 8-9 and 17-23 of the applicant’s specification states the extraction oil is supplied at a predetermined pressure which is higher than the pressure of the static pressure pocket by being extracted downstream of the impeller. Paragraph 37 further states the path 70a can be downstream of the diffuser as claimed in order to be at a higher pressure than the static pressure pocket. Since the extracted oil downstream of the impeller would be at a higher pressure than the oil in the static pressure pocket, the path being located downstream of the diffuser does not appear to provide further functionality or criticality to operation of the static pressure bearing device. 
.

Claims 5-7, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,823,177 to Sheth as modified by US 4,865,529 to Sutton as applied to claim 3 above, and further in view of US 8,646,979 to Kashchenevsky.
In Reference to Claim 5
Sheth as modified by Sutton teaches:
	The oil field pump of claim 3, wherein there is a distance between the pipe part and the rotor (see the Figure of Sutton).
Sheth as modified by Sutton fails to teach:
	The distance changes according to the position in a rotational direction.
Kashchenevsky teaches:
	A bearing for a turbomachine comprising a rotor (2) and a pipe part (7), wherein a distance (width in the radial direction) between the pipe part and rotor changes according to the position in a rotational direction. The distance becomes shorter in the rotational direction (see column 6, lines 36-50 and Figure 6). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oil field pump of Sheth as 
In Reference to Claims 6 and 7#
Sheth as modified by Sutton and Kashchenevsky teaches:
	The oil field pump of claim 5, wherein the distance between the pipe part and the rotor becomes shorter, the further downstream from the hole in the rotational direction, and
wherein the distance between the pipe part and the rotor becomes continuously shorter, the further downstream from the hole in the rotational direction (see Figure 6 of Kashchenevsky).
	The distance from surface 7 of Kashchenevsky to the rotor 2 decreases in the counterclockwise direction in Figure 6. Kashchenevsky shows a hole (9), and the distance from the pipe part to the rotor decreases further downstream in the rotational direction from the hole.

Claim 8, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,823,177 to Sheth as modified by US 4,865,529 to Sutton and US 8,646,979 to Kashchenevsky as applied to claim 3 above, and further in view of US 6,053,636 to Pelfrey.
In Reference to Claim 8
Sheth as modified by Sutton and Kashchenevsky teaches:

Sheth as modified by Sutton and Kashchenevsky fails to teach:
	The hole tilts to the upstream side in the rotational direction of the rotor towards the inner side in the radial direction. 
Pelfrey teaches:
	A bearing (132) for a rotary machine, comprising a hole (178) which tilts to an upstream side in a rotational direction of a rotor (118) towards the inner side in the radial direction (see column 6, lines 8-16 and Figures 6 and 7). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oil field pump of Sheth as modified by Sutton and Kashchenevsky by re-arranging the holes to be tilted to the upstream side of the rotational direction as taught by Pelfrey as both references are directed to fluid bearings, and for the purpose of enhancing the stability of the bearing (column 2, lines 20-24).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach the supply flow path is formed in the interior . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR 2,684,149 to Dominique et al teaches a static pressure bearing device having a pipe part, flanges, and holes. US 5,462,364 to Chandrasekaran teaches a bearing having a radially extending supply flow path. US 4,834,559 to Kalvoda teaches a bearing having radially extending supply flow paths for hydrodynamic bearings along the shaft. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799